Case 20-40074-JMM           Doc 70    Filed 07/29/20 Entered 07/29/20 15:49:56        Desc Main
                                     Document      Page 1 of 1



                            UNITED STATES BANKRUPTCY COURT
                                       DISTRICT OF IDAHO


In Re:
                                       )       Chapter 7
Mike Terance Tracy and                 )
Julia Scysillia Nelsioni,              )
                                       )       Case No. 20-40074-JMM
                                       )
                        Debtors.       )

                            Order for Turnover of Property and Records

         Based on the foregoing Motion of Gary L. Rainsdon, Trustee, to turnover the following:

         1. Documentation of all letters and communications, regarding the discontinuation of

            Mike Tracy acting as Julia Nelsioni’s caregiver.

         2. Updated address and phone number for Julia Nelsioni, in Katy, Texas.

         3. Correct mailing address for both Debtors.

         4. Address and phone number for Julia Nelsioni’s daughter, Nicole Maden.

         5. All documents relating to civil lawsuit, Care credit vs. Julia Tracy.


       IT IS HEREBY ORDERED that Mike Terance Tracy and Julia Scysillia Nelsioni shall
forthwith turnover to the Trustee all the documentation and property described above.

                                       DATED:      July 29, 2020



                                       ________________________
                                       JOSEPH M. MEIER
                                       CHIEF U. S. BANKRUPTCY JUDGE


         Submitted by: Gary L. Rainsdon, Chapter 7 Trustee
                                                                        



                                                                                
